Graves, Judge.
Originally this cause was dismissed because no notice of appeal was present in the record. Upon motion, it was properly shown that such notice was promptly given, whereupon the appeal was reinstated and •the cause affirmed.
The transcript contains the name of no attorney, and therefore a copy of the opinion -herein .was mailed direct to the appellant, who seems to have failed to call same to the attention of his attorney, such opinion being handed down on March 16, 1949. Upon the expiration of -the fifteen days allowed for the filing of a motion for a rehearing, mandate herein was issued on April 1, 1949. On April 3, 1939, the clerk of this court received a motion for a rehearing which was beyond the time allowed for such filing and comes too late.
Such motion merely reiterates matters which had our careful attention in the final opinion herein and which failed to evidence any error, and we see no reason for allowing a further discussion thereof.
The request to file this motion will be refused.